In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Barron, J.), dated November 18, 1999, which denied their motion for summary judgment dismissing the complaint.Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.Although the plaintiffs submitted evidence establishing that the defendant Nasir B. Rahim was aware of peeling and chipping paint within the subject premises, such knowledge does not establish notice that the premises contained lead-based paint (see, Andrade v Wong, supra). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.